Exhibit 26(r): Powers of Attorney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 20 day of March, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Michael S. Smith Michael S. Smith, Director and President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 19th day of March, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Diane M. McCarthy Diane M. McCarthy, Senior Vice President and Chief Financial Officer POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Security Life of Denver Insurance Company INDIVIDUAL WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Nicholas Morinigo REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-74190 333-50278 333-117329 333-119440 333-149182 033-78444 333-72753 333-119437 333-120889 333-149870 033-88148 333-73464 333-119438 333-143973 333-153338 333-34404 333-90577 333-119439 333-147534 333-168047 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-08196 811-08292 811-08976 811-09106 I hereby ratify and confirm on this 27th day of February, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T.
